02-10-326-CR












 
 
 
COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO.  02-10-00326-CR
                                                
 



Christopher G. Natale


 


APPELLANT




 
V.
 




The State of Texas


 


STATE 



 
 
------------
 
FROM COUNTY
CRIMINAL Court NO. 6 OF Tarrant
COUNTY
------------
MEMORANDUM OPINION[1] AND
JUDGMENT
----------
          We
have considered appellant’s “Motion To Dismiss.”  Although appellant has not signed the motion
in compliance with rule 42.2(a) of the rules of appellate procedure,
appellant's attorney indicated in writing in an affidavit for diligent search
received in this court on December 8, 2010, that appellant no longer wishes to
pursue his appeal. Tex. R. App. P. 42.2(a). 
We suspend rule 42.2(a)’s requirement that appellant sign the motion to
dismiss the appeal.  Id.; see
Tex. R. App. P. 2.  No decision of this court having been
delivered before we received this motion, we grant the motion and dismiss the
appeal. See Tex. R. App. P.
43.2(f).
                                                                   PER
CURIAM
PANEL: 
DAUPHINOT, GARDNER, and WALKER, JJ.
 
DO NOT PUBLISH
Tex. R. App.
P. 47.2(b)
                                                              
DELIVERED:  December 30, 2010




 




[1]See Tex. R. App. P. 47.4.